      Case 2:21-cv-02052-DDC-GEB Document 1 Filed 01/30/21 Page 1 of 19




                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

DAVID HINZ                                           )
                              Plaintiff              )
       vs.                                           )
                                                     )
RICOH USA, INC.                                      )       Case No: 2:21-cv-2052
Serve Registered Agent:                              )
       The Corporation Company                       )       JURY TRIAL DEMANDED
       112 SW 7th Street, Suite 3C                   )
       Topeka, KS 66603                              )
                                                     )
DELUXE CORPORATION                                   )
Serve Registered Agent:                              )
       Corporation Service Company                   )
       2900 SW Wanamaker Drive, Suite 204            )
       Topeka, KS 66614                              )
                            Defendants               )

                                          COMPLAINT

       Plaintiff David Hinz alleges the following Complaint against Ricoh USA, Inc. (“Ricoh”)

and Deluxe Corporation (“Deluxe”), collectively “Defendants.”

                                  NATURE OF THE CLAIM

       1.      This is an employment discrimination case alleging violations of the Americans

with Disabilities Act and Kansas common law.

       2.      In approximately January 2015, Plaintiff, through direct employment with Ricoh,

was assigned to work at a facility controlled exclusively by Deluxe. In July 2020, Plaintiff learned

of a positive COVID-19 case inside Deluxe’s facility. Plaintiff approached Deluxe’s management

employee, Chris Matheny, to ask about their mitigation efforts and explained his concern with

potential exposure because his wife was high risk, disabled, and awaiting a lung transplant. In

response, Deluxe made disparaging and defamatory remarks about Plaintiff to Ricoh and

demanded the termination of his employment within its facility, thereby discriminating against




                                                 1
      Case 2:21-cv-02052-DDC-GEB Document 1 Filed 01/30/21 Page 2 of 19




him and interfering with his expectation of continued employment and future contractual

expectations.

       3.       Later that day, Ricoh told Plaintiff to leave Deluxe’s facility. After more than five

years of working inside Deluxe’s facility, Deluxe excluded Plaintiff from the premises because it

learned of his association with his disabled wife.

       4.       Plaintiff reported to Ricoh his good faith belief that he was being discriminated

against. In response, Ricoh withheld future employment opportunities from Plaintiff and

terminated his employment permanently.

       5.       By these actions, Defendants violated the Americans with Disabilities Act and the

common law of Kansas, causing Plaintiff to suffer damages.

                                             PARTIES

       6.       PLAINTIFF DAVID HINZ is a male citizen of the USA domiciled in Kansas.

       7.       Plaintiff was employed by Ricoh from July 2004 until August 2020.

       8.       From July 2004 until August 2020, Plaintiff was an “employee” of Ricoh as that

term is defined by 42 USC § 12111(4) because he was employed by Ricoh, who is an “employer.”

       9.       In or about January 2015, Ricoh assigned Plaintiff to work at a facility exclusively

controlled by Deluxe. Plaintiff’s job title was “Technology Services Advanced CPI I, TS Field

Support.” Plaintiff performed that job until Deluxe excluded him from its facility on or about July

3, 2020.

       10.      The entire time Plaintiff held the job Technology Services Advanced CPI I, TS

Field Support, he was a “qualified individual” as defined by 42 USC § 12111(8) because he could

perform the essential functions of that employment position the entire time.




                                                  2
      Case 2:21-cv-02052-DDC-GEB Document 1 Filed 01/30/21 Page 3 of 19




         11.    During July and August 2020, Plaintiff’s wife was a person with a “disability” as

defined by 42 USC § 12102(1) because she had a physical impairment that substantially limited

one or more major life activity in that she has idiopathic pulmonary fibrosis, a disease that causes

damage and scarring to the lungs, had undergone a surgical procedure to have a part of her lung

removed or re-sectioned, and needed a lung transplant.

         12.    Plaintiff’s wife had a “disability” when Deluxe terminated Plaintiff’s employment

as Technology Services Advanced CPI I, TS Field Support and excluded Plaintiff from its facility.

         13.    Deluxe knew that Plaintiff was married to an individual with a “disability” when it

terminated Plaintiff’s employment as Technology Services Advanced CPI I, TS Field Support and

excluded Plaintiff from its facility.

         14.    Plaintiff’s wife had a “disability” when Ricoh withheld employment opportunities

from Plaintiff and terminated his employment permanently.

         15.    Ricoh knew that Plaintiff was married to an individual with a “disability” when it

withheld employment opportunities from Plaintiff and terminated his employment.

         16.    DEFENDANT RICOH USA, INC. (“Ricoh”) is a corporation.

         17.    Ricoh is a citizen of Ohio, the state where it was incorporated.

         18.    Ricoh is a citizen of Pennsylvania, the state where it maintains its principal place

of business.

         19.    Ricoh was authorized and registered to do business in Kansas (but is currently

delinquent in its filing despite continuing to do business here).

         20.    Ricoh operates a business at 8050 Marshall Drive, Ste. 150, Overland Park, Kansas,

66214.

         21.    Ricoh employed Plaintiff from 2005 until August 2020.




                                                  3
      Case 2:21-cv-02052-DDC-GEB Document 1 Filed 01/30/21 Page 4 of 19




       22.     Ricoh employed Plaintiff to work in Kansas.

       23.     Ricoh terminated Plaintiff’s employment in Kansas.

       24.     From 2005 to August 2020, Ricoh was an “employer” as defined by 42 USC §

12111(5) because it engages in an industry affecting commerce and had 15 or more employees.

       25.     From 2005 to August 2020, Ricoh was a “covered entity” as defined by 42 USC §

12111(2) because it was an “employer.”

       26.     From 2005 to August 2020, Ricoh was a “person” as defined by 42 USC § 12111(7)

because it was a “corporation.”

       27.     DEFENDANT DELUXE CORPORATION (“Deluxe”) is a corporation.

       28.     Deluxe is a citizen of Minnesota, the state where it was incorporated and maintains

its principal place of business.

       29.     Deluxe operates a business at 16505 West 113th Street, Lenexa, Kansas, 66219.

       30.     Deluxe has exclusive control over who it allows to enter its facility in Lenexa,

Kansas versus who it chooses to exclude from its facility in Lenexa, Kansas.

       31.     From January 2015 until July 3, 2020, Deluxe allowed Plaintiff to enter its facility,

to perform labor inside of its facility, and to perform labor for Deluxe that benefitted the business

Deluxe was engaged in at the facility in Lenexa, Kansas.

       32.     From January 2015 until July 2020, Deluxe was an “employer” as defined by 42

USC § 12111(5) because it engaged in an industry affecting commerce and had 15 or more

employees.

       33.     From January 2015 until July 2020, Deluxe was a “covered entity” as defined by

42 USC § 12111(2) because it was an “employer.”




                                                 4
      Case 2:21-cv-02052-DDC-GEB Document 1 Filed 01/30/21 Page 5 of 19




       34.     From January 2015 until July 2020, Deluxe was a “person” as defined by 42 USC

§ 12111(7) because it was a “corporation.”

                             SUBJECT MATTER JURISDICTION

       35.     This Court has original subject matter jurisdiction over this case pursuant to 28

USC § 1331 because Plaintiff makes claims under federal law, to wit: the Americans with

Disabilities Act, 42 USC §§12101 – 12213 (“ADA”).

       36.     This Court has original subject matter jurisdiction over this case pursuant to 28

USC § 1332 because Plaintiff is a citizen of Kansas, and Defendants are citizens of Minnesota,

Ohio, and Pennsylvania and there is more than $75,000 in controversy.

                                              VENUE

       37.     Venue is proper in this District pursuant to 28 USC § 1391(b) because a substantial

part of the events or omissions giving rise to Plaintiff’s claims occurred within this District.

                             ADMINISTRATIVE PROCEDURES

       38.     On Aug. 21, 2020, Plaintiff filed a charge of discrimination against Deluxe with the

U.S. Equal Employment Opportunity Commission (EEOC) alleging Deluxe had violated the ADA

by discriminating against him. The EEOC assigned this charge the Charge Number 563-2020-

02807, which is attached hereto and incorporated by reference as EXHIBIT A.

       39.     Deluxe received notice of Charge Number 562-2020-02807 from the EEOC.

       40.     Deluxe responded to Charge Number 562-2020-02807 by submitting a position

statement and documents with the EEOC.

       41.     On Oct. 5, 2020, Plaintiff filed a charge of discrimination against Deluxe with the

U.S. Equal Employment Opportunity Commission (EEOC) alleging Ricoh had violated the ADA




                                                  5
      Case 2:21-cv-02052-DDC-GEB Document 1 Filed 01/30/21 Page 6 of 19




by discriminating against him. The EEOC assigned this charge the Charge Number 563-2021-

00038, which is attached hereto and incorporated by reference as EXHIBIT B.

       42.     Ricoh received notice of Charge Number 562-2021-00038 from the EEOC.

       43.     Ricoh responded to Charge Number 562-2021-00038 by submitting a position

statement and documents with the EEOC.

       44.     On Nov. 2, 2020, the EEOC issued Plaintiff his Notice of Right to Sue pursuant to

the ADA concerning Charge No. 563-2020-02807, authorizing him to bring a civil action against

Deluxe within 90 days. A copy of that Notice of Right to Sue is attached hereto as EXHIBIT C

and incorporated by reference.

       45.     Ninety days from Nov. 2, 2020, is Jan. 31, 2021.

       46.     This action was filed within 90 days of Nov. 2, 2020.

       47.     On Dec. 7, 2020, the EEOC issued Plaintiff his Notice of Right to Sue pursuant to

the ADA concerning Charge No. 563-2021-00038, authorizing him to bring a civil action against

Ricoh within 90 days. A copy of that Notice of Right to Sue is attached hereto as EXHIBIT D and

incorporated by reference.

       48.     Ninety days from Dec. 7, 2020, is March 7, 2021.

       49.     This action has been filed within 90 days of March 7, 2021.

                                             FACTS

       50.     During July 2004, Plaintiff became an employee of a company that was purchased

by Ricoh in 2005. When Ricoh purchased the company, Plaintiff became an employee of Ricoh.

       51.     In or about January 2015, Ricoh offered Plaintiff what he understood was a

promotion and assigned Plaintiff to work for Deluxe at its facility in Lenexa, Kansas.




                                                6
       Case 2:21-cv-02052-DDC-GEB Document 1 Filed 01/30/21 Page 7 of 19




        52.     In or about January 2015, Plaintiff began work as a Technology Services Advanced

CPI I, TS Field Support exclusively for Deluxe at its facility in Lenexa, Kansas.

        53.     In mid-June 2020, Plaintiff took time away from work to accompany his wife to

the Barnes-Jewish Hospital to be assessed for a lung transplant.

        54.     Plaintiff’s wife suffers from a lung disease with an unknown origin that has caused

damage to her lungs and substantially limits her ability to breath, exercise, and withstand viruses

that attack the lungs.

        55.     Ricoh was aware that Plaintiff’s time away from work in mid-June 2020 was related

to his wife’s disability.

        56.     Deluxe was aware that Plaintiff’s time away from work in mid-June 2020 was

related to his wife’s disability.

        57.     On July 3, 2020, at approximately 2:45 p.m., Deluxe’s management employee,

Chris Matheny, held a mandatory meeting which Plaintiff was required to attend.

        58.     At the July 3, 2020 meeting, Matheny informed those present, including Plaintiff,

that an employee at facility had tested positive for COVID-19.

        59.     At the July 3, 2020 meeting, Matheny informed those present, including Plaintiff,

that the employee who tested positive for COVID-19 worked in the same area as Plaintiff.

        60.     Just weeks before the July 3, 2020 meeting, Deluxe had held a similar meeting in

which it informed those present, including Plaintiff, that a different employee within the facility

had tested positive for COVID-19.

        61.     On July 3, 2020, Matheny told the employees present that Deluxe would be

maintaining the same preventative measures that it had in place before learning of the most recent




                                                 7
      Case 2:21-cv-02052-DDC-GEB Document 1 Filed 01/30/21 Page 8 of 19




COVID-19 positive case; namely, a mandatory single point of entry, mandatory masks, social

distancing, mandatory temperature checks, and disinfecting gel.

        62.    On July 3, 2020, Plaintiff asked Matheny whether COVID-19 testing would be

provided.

        63.    On July 3, 2020, Matheny said Deluxe would not provide testing.

        64.    On July 3, 2020, Plaintiff asked Matheny why Deluxe chose not to provide testing.

        65.    On July 3, 2020, Matheny said employees could take it upon themselves to get

tested for COVID-19.

        66.    On July 3, 2020, Plaintiff explained to Matheny that he was concerned about

exposure to COVID-19 because his wife is in a high-risk category, he and his wife had recently

returned from a lung transplant facility, his wife is on a lung transplant list, that he could not take

the virus home, and that the virus could kill his wife because of her disability.

        67.    After the July 3, 2020 meeting ended, Plaintiff returned to his workstation.

        68.    On July 3, 2020, after returning to workstation and attending to his work, Plaintiff

was contacted after 4:00 PM and was told to go home.

        69.    On July 3, 2020, Plaintiff believed he was being sent home to accommodate his

concerns regarding his wife.

        70.    Unbeknownst to Plaintiff, on July 3, 2020, Deluxe informed Ricoh that Plaintiff

“stated numerous times that Deluxe should require everyone to take a covid test.” This was a false

statement about Plaintiff.

        71.    On July 3, 2020, Deluxe informed Ricoh that Plaintiff “just blurted out ‘you’re

kidding yourself; you know this wrong and Deluxe needs to just do this.” This was a false statement

about Plaintiff.




                                                  8
      Case 2:21-cv-02052-DDC-GEB Document 1 Filed 01/30/21 Page 9 of 19




       72.     On July 3, 2020, Deluxe informed Ricoh that Plaintiff said, “This is on Deluxe and

this will come around to bite you and you know it.” This was a false statement about Plaintiff.

       73.     On July 3, 2020, Deluxe informed Ricoh that Plaintiff said, “This is on Deluxe,”

then “threw up his arms shaking his head, turned around and walked off” while saying “this is

going to come back around to bite you and you know it.” This was a false statement.

       74.     On July 3, 2020, Deluxe informed Ricoh that Plaintiff “will not be coming back”

and Deluxe deactivated Plaintiff’s entrance badge. This was Plaintiff’s last day of work for

Defendants.

       75.     On about Sunday, July 5, 2020, Plaintiff was told to take a sick day for Monday,

July 6, 2020, and not to return to work because he could not get into the building anyway as his

badge had been turned off by Deluxe.

       76.     On Monday, July 6, 2020, Plaintiff informed “Rusty,” a supervisor, that he was

getting concerned and did not understand what was happening.

       77.     Later that day, Plaintiff was informed by Ricoh that Deluxe had ordered that

Plaintiff be excluded from their facility and that his work for Deluxe was over, that he was being

placed on a 30-day administrative leave and would then be fired by Ricoh.

       78.     On July 10, 2020, Plaintiff received a letter from Ricoh stating that Deluxe

requested Plaintiff’s removal and that if Plaintiff did not find another job within Ricoh in 30 days

then his employment with Ricoh would be terminated.

       79.     Plaintiff made complaints to Ricoh of discrimination based on his association with

his disabled wife.

       80.     Plaintiff applied for an open position within Ricoh, but Ricoh refused Plaintiff the

position.




                                                 9
     Case 2:21-cv-02052-DDC-GEB Document 1 Filed 01/30/21 Page 10 of 19




       81.        Prior to Deluxe’s removal of Plaintiff, Ricoh had informed Plaintiff that it was

considering offering him another job at facility known as Broadridge.

       82.        After Plaintiff’s complaints of discrimination, Ricoh told him the Broadridge

position was no longer available to him.

       83.        On Aug. 10, 2020, Ricoh terminated Plaintiff’s employment permanently.

                                       JOINT EMPLOYMENT

       84.        Both Defendants were joint employers of Plaintiff during the time he held the job

of Technology Services Advanced CPI I, TS Field Support and worked inside Deluxe’s facility in

Lenexa, Kansas.

       85.        During the time Plaintiff worked as Technology Services Advanced CPI I, TS Field

Support inside Deluxe’s facility in Lenexa, Kansas, Ricoh:

             a.      Paid Plaintiff wages

             b.      Issued Plaintiff income tax forms

             c.      Communicated with Plaintiff about the status of his employment and placement

                     at the facility

             d.      Terminated Plaintiff’s employment

       86.        During the time Plaintiff worked as Technology Services Advanced CPI I, TS Field

Support inside Deluxe’s facility in Lenexa, Kansas, Deluxe:

             a.      Exclusively controlled the facility in which Plaintiff worked

             b.      Set the workplace rules in the facility where Plaintiff worked

             c.      Oversaw and implemented the safety policies in the facility where Plaintiff

                     worked




                                                  10
Case 2:21-cv-02052-DDC-GEB Document 1 Filed 01/30/21 Page 11 of 19




    d.   Was obligated to provide a safe working environment in the facility in which

         Plaintiff worked

    e.   Had the power to exclude any individual from entering the facility where

         Plaintiff worked

    f.   Made the decision to exclude Plaintiff from its facility and never let Plaintiff

         return to work there

    g.   Had the power to terminate an employee, including Plaintiff, by demanding the

         termination

    h.   Had the power to terminate an employee, including Plaintiff, by providing

         negative assessments of work or conduct

    i.   Had the power to pick which individuals would be allowed to work in its

         facility, on its machines, or carry out work for it

    j.   Set Plaintiff’s schedule

    k.   Controlled Plaintiff’s vacation time

    l.   Controlled Plaintiff’s hours

    m.   Prohibited extended COVID-19 furlough for Plaintiff

    n.   Provided employee evaluations for Plaintiff

    o.   Controlled Plaintiff’s daily tasks

    p.   Determined Plaintiff’s training and work assignments

    q.   Controlled Plaintiff’s work report procedures

    r.   Directed Plaintiff’s completion of work orders

    s.   Set Plaintiff’s procedures for submitting work orders or service orders

    t.   Set mandatory meetings for Plaintiff




                                        11
Case 2:21-cv-02052-DDC-GEB Document 1 Filed 01/30/21 Page 12 of 19




    u.    Dictated what Plaintiff could and could not wear

    v.    Set Plaintiff’s “tag-out” policies concerning equipment serviced by Plaintiff

    w.    Set the policies and practices for Plaintiff concerning preventive maintenance

          on machines

    x.    Set the time-schedule by which Plaintiff was required to perform preventive

          maintenance on machines

    y.    Set the time-schedule by which Plaintiff was required to perform “deep cleans”

          on machines

    z.    Required weekend work for Plaintiff

    aa.   Required overtime work for Plaintiff

    bb.   Dictated Plaintiff’s procedures for plant modernization

    cc.   Dictated the certifications Plaintiff was and was not required to hold

    dd.   Set the procedures and policies for Plaintiff with respect to personal protective

          equipment, i.e., when, where, and how to wear eye plugs, glasses, and gloves

    ee.   Provided daily feedback or evaluation of Plaintiff’s performance

    ff.   Supervised Plaintiff’s work

    gg.   Assigned Plaintiff’s workspace and tools

    hh.   Had control over plant safety procedures, including mandatory temperature

          checks and mandatory masks

    ii.   Evaluated Plaintiff’s quality of work for “acceptance” or “rejection”

    jj.   Had partial control over Plaintiff’s bonus schedules

    kk.   Controlled Plaintiff’s attendance records

    ll.   Controlled Plaintiff’s project/work records




                                        12
     Case 2:21-cv-02052-DDC-GEB Document 1 Filed 01/30/21 Page 13 of 19




             mm.   Controlled Plaintiff’s machine service, cleaning, and maintenance records

                                         COUNT I
                              Americans with Disabilities Act
                    Discrimination Because of Relationship or Association
                                      42 USC § 12112
                                      (against Deluxe)
       87.     Plaintiff incorporates by reference every other allegation in this Complaint.

       88.     Deluxe jointly employed Plaintiff during the time Plaintiff was employed to work

at Deluxe’s facility in Lenexa, Kansas.

       89.     Deluxe was a “covered entity” as used in 42 USC § 12112(a).

       90.     Plaintiff was a “qualified individual” as used in 42 USC § 12112(a).

       91.     Plaintiff’s wife had a “disability.”

       92.     Deluxe knew Plaintiff’s wife had a “disability.”

       93.     On July 3, 2020, Deluxe excluded Plaintiff from its facility, preventing him from

performing labor to earn wages, because of Plaintiff’s relationship and association with his wife,

thereby violating 42 USC § 12112(a) as described in 42 USC § 12112(b)(4).

       94.     On July 3, 2020, Deluxe terminated Plaintiff’s job inside Deluxe’s facility in

Lenexa, Kansas because of Plaintiff’s relationship and association with his wife, thereby violating

42 USC § 12112(a) as described in 42 USC § 12112(b)(4).

       95.     Deluxe directly and proximately caused Plaintiff to suffer damages, including lost

wages, lost benefits, emotional distress, humiliation, embarrassment, and frustration.

       96.     Deluxe’s conduct against Plaintiff was malicious or reckless to Plaintiff’s federally

protected rights. Deluxe is therefore liable for punitive damages in an amount sufficient to punish

Deluxe and to deter it and other employers from engaging in similar conduct.

       WHEREFORE, Plaintiff prays for judgment against Deluxe on Count I of his Complaint,

for a finding that Deluxe violated 42 USC § 12112, for compensatory and punitive damages;


                                                 13
     Case 2:21-cv-02052-DDC-GEB Document 1 Filed 01/30/21 Page 14 of 19




equitable relief; costs; attorneys’ and experts’ fees provided; and other relief the Court deems fair

and reasonable.

                                        COUNT II
                              Americans with Disabilities Act
                    Discrimination Because of Relationship or Association
                                      42 USC § 12112
                                      (against Ricoh)

       97.     Plaintiff incorporates by reference every other allegation in this Complaint.

       98.     Ricoh employed Plaintiff from 2005 until August 2020.

       99.     Ricoh was a “covered entity” as used in 42 USC § 12112(a).

       100.    Plaintiff was a “qualified individual” as used in 42 USC § 12112(a).

       101.    Plaintiff’s wife had a “disability.”

       102.    Ricoh knew Plaintiff’s wife had a “disability.”

       103.    On July 3, 2020, Ricoh excluded Plaintiff from Deluxe’s facility, preventing him

from performing labor to earn wages, because of Plaintiff’s relationship and association with his

wife, thereby violating 42 USC § 12112(a) as described in 42 USC § 12112(b)(4).

       104.    On July 3, 2020, Ricoh terminated Plaintiff’s job inside Deluxe’s facility in Lenexa,

Kansas because of Plaintiff’s relationship and association with his wife, thereby violating 42 USC

§ 12112(a) as described in 42 USC § 12112(b)(4).

       105.    During August 2020, Ricoh permanently terminated Plaintiff’s employment.

because of Plaintiff’s relationship and association with his wife, thereby violating 42 USC §

12112(a) as described in 42 USC § 12112(b)(4).

       106.    From July 3, 2020 until the permanent termination of Plaintiff’s employment,

Ricoh withheld employment opportunities that were available and for which Plaintiff was

qualified, thereby violating 42 USC § 12112(a) as described in 42 USC § 12112(b)(4).




                                                 14
     Case 2:21-cv-02052-DDC-GEB Document 1 Filed 01/30/21 Page 15 of 19




       107.    Ricoh directly and proximately caused Plaintiff to suffer damages, including lost

wages, lost benefits, emotional distress, humiliation, embarrassment, and frustration.

       108.    Ricoh’s conduct against Plaintiff was malicious or reckless to Plaintiff’s federally

protected rights. Deluxe is therefore liable for punitive damages in an amount sufficient to punish

Deluxe and to deter it and other employers from engaging in similar conduct.

                                        COUNT III
                                Americans with Disabilities Act
                                        Retaliation
                                     42 USC § 12203(a)
                                      (Against Ricoh)

       109.    Plaintiff incorporates by reference every other allegation in this Complaint.

       110.    Ricoh jointly employed Plaintiff during the time Plaintiff was employed to work at

Deluxe’s facility in Lenexa, Kansas.

       111.    Ricoh was a “person” as that term is used in 42 USC § 12203(a).

       112.    Plaintiff was an “individual” as that term is used in 42 USC § 12203(a).

       113.    Plaintiff “opposed an[] act or practice made unlawful” as mentioned in 42 USC §

12203(a) by reporting to Ricoh his reasonable, good faith belief that Deluxe and Ricoh excluding

him from its facility was unlawful discrimination based on Plaintiff’s association with his disabled

wife, thereby engaging in protected activity.

       114.    In response to Plaintiff’s protected activity, Ricoh refused Plaintiff employment

opportunities that were available and for which he was qualified.

       115.    In response to Plaintiff’s protected activity, Ricoh permanently terminated

Plaintiff’s employment.

       116.    Ricoh’s conduct was materially adverse and would reasonably dissuade an

individual from engaging in protected activity.




                                                  15
     Case 2:21-cv-02052-DDC-GEB Document 1 Filed 01/30/21 Page 16 of 19




       117.    Ricoh directly and proximately caused Plaintiff to suffer damages, including lost

wages, lost benefits, emotional distress, humiliation, embarrassment, and frustration.

       118.    Ricoh directly and proximately caused damage to Plaintiff’s employment

relationship with Ricoh.

       119.    Ricoh’s conduct against Plaintiff was malicious or reckless to Plaintiff’s federally

protected rights. Deluxe is therefore liable for punitive damages in an amount sufficient to punish

Deluxe and to deter it and other employers from engaging in similar conduct.

       WHEREFORE, Plaintiff prays for judgment against Ricoh on Count III of his Complaint,

for a finding that Ricoh violated 42 U.S.C. § 12203(a); for compensatory and punitive damages;

equitable relief; costs; attorneys’ and experts’ fees provided; and other relief the Court deems fair

and reasonable.

                                      COUNT IV
          Wrongful Discharge/Breach of Implied-in-Fact Contract of Employment
                                 Kansas Common Law
                                    (Against Ricoh)

       120.    Plaintiff incorporates by reference every other allegation in this Complaint.

       121.    Ricoh’s conduct toward Plaintiff created an expectation of continued and future

employment with Ricoh unless Plaintiff engaged in conduct to be fired for cause.

       122.    During Plaintiff’s employment with Ricoh, by their conduct, including their

practices, policies, and policy application, Plaintiff understood that his employment would not be

terminated unless he engaged in conduct that would justify being fired for cause.

       123.    During Plaintiff’s employment with Ricoh, their practice was to rely on their

progressive discipline policy and not to terminate the employment of individuals unless they

engaged in conduct that justified immediate termination.




                                                 16
     Case 2:21-cv-02052-DDC-GEB Document 1 Filed 01/30/21 Page 17 of 19




       124.      During Plaintiff’s employment with Ricoh, while he carried out satisfactory work

performance without issue, Ricoh continued his employment for fifteen years and, based on

previous conduct and Ricoh’s policies concerning termination, Plaintiff expected that employment

to continue.

       125.      On July 10, 2020, Ricoh informed Plaintiff that if his performance was not

satisfactory, then he would be subject to discipline, up to and including termination.

       126.      Plaintiff did not engage in any unsatisfactory performance between July 3, 2020

and the date Ricoh fired him.

       127.      Ricoh’s conduct directly and proximately caused Plaintiff to suffer damages.

       128.      Ricoh’s conduct was done with an evil motive or reckless disregard toward Plaintiff

and his legal rights, making it liable for punitive damages.

       WHEREFORE, Plaintiff prays for judgment against Ricoh on Count IV of his Complaint,

for a finding that Ricoh violated Kansas law, for compensatory and punitive damages; equitable

relief; costs; attorneys’ and experts’ fees provided; and other relief the Court deems fair and

reasonable.

                                            COUNT V
               Tortious Interference with a Contract and Contractual Expectations
                                      Kansas Common Law
                                        (Against Deluxe)

       129.      Plaintiff incorporates by reference every other allegation in this Complaint.

       130.      Plaintiff had a contractual expectation of continued employment with Ricoh as

alleged in Count IV.

       131.      Plaintiff had a business relationship and expectancy with Ricoh that included the

probability of future economic benefit.

       132.      Deluxe knew of Plaintiff’s business relationship and expectancy with Ricoh.



                                                  17
      Case 2:21-cv-02052-DDC-GEB Document 1 Filed 01/30/21 Page 18 of 19




       133.    Except for Deluxe’s conduct, Plaintiff was reasonably certain to continue in his

business relationship and expectancy with Ricoh, thereby receiving the economic benefit

associated with the relationship and expectancy.

       134.    Deluxe engaged in intentional misconduct that interfered with Plaintiff’s business

relationship and expectancy with Ricoh.

       135.    Deluxe’s interference with Plaintiff’s business relationship and expectancy with

Ricoh was not justified.

       136.    Deluxe acted with a retaliatory motive in response to Plaintiff’s acts of opposing

Deluxe’s nonchalant response to a potential COVID-19 outbreak and disclosing that his wife was

at high-risk because of her disability.

       137.    Deluxe’s conduct was reasonably calculated to produce a chilling effect on other

individuals working inside Deluxe’s facility who disagreed with Deluxe’s nonchalant response to

a potential COVID-19 outbreak and lack of mitigation efforts.

       138.    Deluxe’s conduct directly and proximately caused Plaintiff to suffer damages.

       139.    Deluxe’s conduct was done with an evil motive or reckless disregard toward

Plaintiff and his legal rights, making Deluxe liable for punitive damages.

       WHEREFORE, Plaintiff prays for judgment against Deluxe on Count V of his Complaint, for

a finding that Deluxe violated Kansas law; for compensatory and punitive damages; equitable relief;

costs; attorneys’ and experts’ fees provided; and other relief the Court deems fair and reasonable.

                                           COUNT VI
                                           Defamation
                                       Kansas Common Law
                                         (Against Deluxe)

       140.    Plaintiff incorporates by reference every other allegation in this Complaint.

       141.    Deluxe made false and defamatory statements to Ricoh about Plaintiff.



                                                  18
      Case 2:21-cv-02052-DDC-GEB Document 1 Filed 01/30/21 Page 19 of 19




       142.    Deluxe’s false and defamatory statements to Ricoh about Plaintiff caused damage

to Plaintiff’s reputation with Ricoh.

       143.    The false and defamatory statements to Ricoh were made by Matheny, an employee

and agent of Deluxe, acting in the scope of his authority with Deluxe, making Deluxe liable for

the false and defamatory statements.

       144.    Matheny knew the statements were false when he made them with the specific

intent to cause Plaintiff’s reputation and economic harm.

       145.    Deluxe’s conduct directly and proximately caused Plaintiff to suffer damages,

including reputational harm, emotional harm, and economic harm.

       146.    Deluxe’s conduct was done with an evil motive or reckless disregard toward

Plaintiff and his legal rights, making Deluxe liable for punitive damages.

       WHEREFORE, Plaintiff prays for judgment against Deluxe on Count VI of his Complaint, for

a finding that Deluxe violated Kansas law; for compensatory and punitive damages; equitable relief;

costs; attorneys’ and experts’ fees provided; and other relief the Court deems fair and reasonable.

            JURY TRIAL DEMAND & DESIGNATION OF PLACE OF TRIAL

       Plaintiff hereby demands a jury trial in Kansas City, Kansas for all claims made herein.


                                                               Respectfully Submitted by,
                                                               RALSTON KINNEY, LLC

                                                                /s/ Thomas F. Ralston
                                                               Thomas F. Ralston, D.Kan. #78212
                                                               Kenneth D. Kinney, D.Kan. #78544
                                                               4717 Grand Avenue, Suite 250
                                                               Kansas City, Missouri 64112
                                                               Telephone: (816) 298.0086
                                                               Facsimile: (816) 298-9455
                                                               Email: tom@rklawllc.com
                                                               Email: ken@rklawllc.com

                                                               ATTORNEYS FOR PLAINTIFF


                                                  19
